Citation Nr: 1137184	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted entitlement to service connection for PTSD and assigned an initial 50 percent disability rating. 

In July 2010, the Board granted entitlement to a 70 percent disability evaluation for the entire period on appeal, but denied a total disability rating.  This case is returned to the Board in February 2011 by an Order of the United States Court of Appeals for Veterans Claims (Court), by way of joint motion, which vacated the portion of the Board's July 2010 decision that denied a disability rating in excess of 70 percent for the Veteran's service connected PTSD and remanded the issue for additional development.  

In April 2009, a hearing was held by a Veterans Law Judge who has since retired, and a transcript of this hearing is of record.  In July 2011, the Veteran waived his right to a hearing before another member of the Board and requested that his case be determined based on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran is seeking entitlement a higher disability rating for his service connected PTSD, currently assigned a 70 percent disability rating.  The Veteran has asserted that his PTSD results in total occupational and social impairment.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  While a separate claim for TDIU was denied by the RO in an unappealed February 2008 rating decision, the Board finds that the issue has been reasonably raised by the record, and must be addressed as part of the Veteran's claim for a higher disability rating for his PTSD.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

Although the Veteran's social contact with others is extremely limited, the Veteran continues to have contact with his caregiver, who is also his friend and someone he had a relationship with for many years.  Additionally, while he has not worked since 2003, his last employment coincided with his having a stroke which resulted in both physical and cognitive impairment.  Although the Board notes that the Veteran reported having had close to 25 jobs in a 30 year period, the initial reason the Veteran provided for having had so many jobs had nothing to do with his psychiatric problems.  Instead, the Veteran reported that he moved from job to job using various names to avoid having a former business partner find him and to avoid paying taxes.  

Such facts only provide evidence against this claim, and raises the issue of the Veteran's overall credibility with the Board, a key issue in the evaluation of PTSD.

Multiple VA examiner and private treatment providers have observed that the Veteran's PTSD results in significant occupational and social impairment.  In September 2007, a VA examiner noted that, "[i]t appears that PTSD was a primary factor in him not being able to hold a job."  However, there is no medical opinion that the Veteran's PTSD results in total occupational and social impairment.

Accordingly, the Board finds that a medical opinion is necessary to determine (1) whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected PTSD results in total occupational and social impairment and (2) whether it is at least as likely as not that the Veteran's service connected disabilities alone, without regard to any non-service related medical problems such as the residuals of the Veteran's stroke, render the Veteran unable to find or maintain substantially gainful employment.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his service connected PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected PTSD alone results in total occupational and social impairment.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

2.  Once this is done, the case should be referred for a medical opinion.  The examiner is asked to review the Veteran's entire claims file and determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone without regard to any non-service connected health problems, render the Veteran unable to find and maintain substantially gainful employment.   

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


